Citation Nr: 1010850	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty for a period of January 
1968 to July 1969 and for a period of October 1969 to 
February 1974.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a January 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).

In October 2009, the appellant testified at a videoconference 
hearing before the undersigned Acting Member of the Board.  A 
transcript of the hearing is associated with the claims 
folder.  

The reopened issue of service connection for posttraumatic 
stress disorder is addressed in the REMAND portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for 
posttraumatic stress disorder (PTSD) was last denied in an 
October 2001 RO decision, and no appeal was initiated from 
that decision.

2.  Evidence associated with the claims file since the final 
October 2001 denial is new and material, and raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.




CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
October 2001 denial, and the Veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is taking action favorable to the 
Veteran by reopening the issue of entitlement to service 
connection for PTSD.  Accordingly, without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered as this decision poses no risk of 
prejudice to the Veteran.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125 (2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

A finally decided claim may be reopened if the claimant 
presents new and material evidence with respect to a claim 
which has been previously denied and which is final.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The evidence received in support of a claim to reopen is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A February 2000 rating decision denied the Veteran's original 
claim for service connection for PTSD on the basis that the 
evidence did not show a current diagnosis of PTSD and that an 
inservice stressor occurred.  A subsequent October 2001 RO 
decision denied reopening the service connection claim after 
finding that no new and material evidence had been submitted.  
The October 2001 denial was not appealed and that decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Because the October 2001 RO decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  In this case, by a January 2007 
rating decision, the RO adjudicated the Veteran's service 
connection claim on the merits without first determining 
whether new and material evidence had been presented to 
reopen his claim for service connection for PTSD.  Such a 
decision, however, is not binding on the Board, and the Board 
must first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).

In October 2006, a claim to reopen the claim of service 
connection for PTSD was received.  Evidence received since 
the RO's October 2001 denial includes VA outpatient treatment 
records dated from August 1999 to January 2006 and from 
February 2007 to October 2008.  All of the evidence received 
since the October 2001 denial is "new" in that it was not 
of record at the time of the October 2001 denial.  In 
addition, the medical evidence of record includes a diagnosis 
of PTSD.  Specifically, an October 2007 VA treatment record 
reflected that the Veteran was referred for a psychiatric 
evaluation by his treating physician after screening positive 
for PTSD.  An October 2008 VA treatment record noted an 
assessment of PTSD and recommended a follow-up with a mental 
health clinic.  The record also includes lay evidence 
concerning stressful events during the Veteran's tour of duty 
in Vietnam.  In written statements and sworn testimony before 
the Board hearing conducted in October 2009, the Veteran 
provided additional information regarding the stressful 
events where his unit came under rocket and mortar attacks 
and his convoy trucks were subjected to fire fights on trips 
to Can Tho. 

Thus, presuming the credibility of this evidence, the 
Veteran's current PTSD has now been shown, and the evidence 
also suggests it may be related to service.  See Justus, 3 
Vet. App. at 513.  Therefore, the evidence received since the 
RO's October 2001 denial raises a reasonable possibility of 
substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).

Accordingly, new and material evidence has been submitted, 
and the claim of service connection for PTSD must be 
reopened.  The reopening of this claim does not mean that 
service connection for PTSD is granted.  Rather, the merits 
of the claim for service connection will have to be further 
reviewed by the RO after it develops additional evidence, as 
set forth in the remand below.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for PTSD, the claim is reopened, 
and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for PTSD.  Based 
upon its review of the Veteran's claims file, the Board finds 
there is a further duty to assist the Veteran with his claim 
therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Veteran provided statements, in which he described 
multiple in-service stressors which he believes led to his 
PTSD.  Specifically, he reported that since the time he 
arrived in Vietnam his unit stationed in Bihn Long, came 
under multiple rocket and mortar attacks, starting as early 
as July or August 1968.  He also reported that he made 
regular trips to Can Tho in order to obtain supplies for his 
post as part of his duties as a cook.  He alleged that his 
convoy trucks received fire attacks multiple times while on 
trips to Can Tho about 40 miles south out of his post, to 
include an incident where he lost one of his trucks in late 
1968 (possibly October or November).  Even though the 
stressors are incomplete and not all of the reported 
stressors are capable of verification due to the nature of 
the reported stressors, the RO should attempt to verify the 
reported stressors which are capable of verification with the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

As noted above, the evidence of record shows that the Veteran 
has a current diagnosis of PTSD.  However, the October 2008 
VA treatment record noting an assessment of PTSD did not 
indicate that such diagnosis conformed to the criteria of 
DSM-IV as required by 38 C.F.R. § 4.125.  Furthermore, the 
evidence of record also shows that the Veteran has never been 
provided with a VA medical examination in relation to his 
claim.  If the RO is able to verify any or all of the 
Veteran's claimed in-service stressors, he should be afforded 
a medical examination to determine whether the Veteran's 
verified in-service stressors resulted in a current diagnosis 
of PTSD that conforms with DSM-IV criteria.  See McLendon v. 
Nicholson, 20 Vet App 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
prepare a summary of all the claimed in-
service stressor including the rocket and 
mortar attacks in July and/or August 1968 
and the loss of a truck due to enemy 
attack in October or November 1968.   The 
RO must send this summary and the 
information of record regarding the 
Veteran's service, including copies of any 
records relevant to the PTSD claim, to 
JSRRC and must ask JSRRC to provide any 
available information that might 
corroborate the Veteran's alleged 
inservice stressor(s).  If JSRRC is unable 
to provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.  The RO must ask JSRRC to 
discuss in its response what the records 
show with regard to the stressor(s) 
identified by the Veteran.

2.  Following the above, the RO must 
consider all credible supporting evidence 
developed and make a specific 
determination, based upon the complete 
record, whether the evidence is sufficient 
to establish the occurrence of a 
stressor(s).

3.  If and only if, the RO determines that 
the evidence establishes the occurrence of 
an alleged stressor or stressors, the RO 
must schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The claims file must be provided to and 
reviewed by the examiner.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the Veteran was 
exposed to a stressor in service.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the Veteran's psychiatric 
status.  Following a review of the service 
and post-service medical records, the 
examiner must state whether any diagnosed 
psychiatric disorder is related to the 
Veteran's active duty service.  Any 
diagnosis of PTSD must conform to the 
criteria of DSM-IV.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must specify which of the Veteran's 
multiple claimed stressor(s) are linked to 
the diagnosis.  A complete rationale for 
all opinions must be provided.  The report 
must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
examination scheduled and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO must then readjudicate the 
claim and, thereafter, if any claim on 
appeal remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


